         Case 1:09-cr-00030-GZS Document 298 Filed 09/25/19 Page 1 of 2




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________
No. 16-1293

                                        ELAINE BROWN,

                                             Petitioner,

                                                  v.

                                        UNITED STATES,

                                           Respondent.
                                       __________________

                                               Before

                                   Lynch, Stahl and Thompson,
                                         Circuit Judges.
                                     __________________

                                           JUDGMENT

                                   Entered: September 25, 2019

         The court's judgment of October 12, 2018, is vacated. Petitioner seeks leave to file a
second or successive 28 U.S.C. § 2255 motion featuring a challenge to one or more 18 U.S.C. §
924(c) convictions based on Johnson v. United States, 135 S. Ct. 2551 (2015) (Johnson II), and
related precedent. See also United States v. Davis, 139 S. Ct. 2319 (2019). We conclude only that
petitioner has made "a sufficient showing of possible merit to warrant a fuller exploration by the
district court." Evans-Garcia v. United States, 744 F.3d 235, 237 (1st Cir. 2014). Petitioner's
application is granted, and she is hereby authorized to pursue in the district court a challenge to
her § 924(c) conviction(s) based on Johnson II and related precedent. The court expresses no
opinion as to the merits of petitioner's claim or as to any other relevant legal issue.

  The clerk of court will transfer petitioner's application and any amended or supplemental
applications filed in this court to the district court for filing as a § 2255 motion. The motion shall
be deemed filed in the district court on the date petitioner's original second or successive
application was filed in this court. Petitioner's September 9, 2019, motion for relief from judgment
is denied as moot.


                                                        By the Court:
         Case 1:09-cr-00030-GZS Document 298 Filed 09/25/19 Page 2 of 2



                                                   Maria R. Hamilton, Clerk




cc:
Hon. George Z. Singal
Daniel Lynch, Clerk, United States District Court for the District of New Hampshire
Judith H. Mizner
Elaine Brown
Bjorn R. Lange
Seth R. Aframe
Daniel John Riley
